                             UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION


     ROBERT L. OGLETREE, JR.,                       )
                                                    )
             Plaintiff,                             )
                                                    )
     v.                                             )   NO. 3:19-cv-00189
                                                    )   CHIEF JUDGE CRENSHAW
     JAYMES MARLER,                                 )
     MURFREESBORO, TN,                              )
     MURFREESBORO POLICE                            )
     DEPARTMENT,                                    )
     JANNA GOOCH, and                               )
     DEPARTMENT OF HUMAN                            )
     SERVICES,                                      )
                                                    )
             Defendants.                            )


                                    MEMORANDUM OPINION

          Robert Ogletree, Jr. has filed a pro se Complaint (Doc. No. 1) under 42 U.S.C. § 1983

against Murfreesboro Police Officer Jaymes Marler, the City of Murfreesboro, Tennessee, the

Murfreesboro Police Department, Janna Gooch, and the Department of Human Services. Because

he proceeds in forma pauperis, the complaint is before the Court for an initial review under 28

U.S.C. § 1915(e).

I.        Initial Review Standard

          The Court is required to conduct an initial review of any in forma pauperis complaint and

to dismiss any portion of it that is facially frivolous or malicious, fails to state a claim upon which

relief may be granted, or seeks monetary relief against a defendant who is immune from such

relief. 28 U.S.C. § 1915(e)(2); McGore v. Wrigglesworth, 114 F.3d 601, 604 (6th Cir. 1997),

overruled on other grounds by Jones v. Bock, 549 U.S. 199 (2007).
       In conducting this review, “a district court must (1) view the complaint in the light most

favorable to the plaintiff and (2) take all well-pleaded factual allegations as true.” Tackett v. M &

G Polymers, USA, LLC, 561F.3d 478, 488 (6th Cir. 2009) (citation omitted). A pro se pleading

must be liberally construed and “held to less stringent standards than formal pleadings drafted by

lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (citation omitted).

II.    Factual Allegations

       In his complaint, Plaintiff alleges that he was arrested on May 12, 2017 by Officer Jaymes

Marler of the Murfreesboro Police Department. The charges were dismissed by Order of

Expungement on February 6. 2019. (Doc. No. 1, at 1, 4 (Order of Expungement).) Plaintiff was

arrested again by Jaymes Marler on March 15, 2018. This time he was found not guilty by a jury

on January 23, 2019. (Id. at 1, 3 (Order of Expungement).) Plaintiff alleges generally that the

Murfreesboro Police Department has “a long history of placing false charges on Robert

Ogletree. . . . Robert Ogletree has 13 Orders of dismissal and 13 Orders of Expungement to show

as fact . . . that the Murfreesboro Police Department has kept Robert Ogletree in a state of False

Imprisonment for years.” (Id. at 1.) Plaintiff alleges that his Fourteenth Amendment rights have

been “violated over and over again by the Murfreesboro Police Department.” (Id.)

       The arrest on March 15, 2018 occurred after he went to the Department of Human Services

to obtain emergency food stamps, having recently been released from jail. After he left the

building, defendant Janna Gooch contacted the Murfreesboro Police Department and falsely

reported that Robert Ogletree had “spit on her and kicked her.” (Id.) Plaintiff denies that this

occurred and denies the existence of any evidence to support Gooch’s claim, but he was

nonetheless arrested for assault and detained at the Rutherford County Jail until September 13,

2018. These charges were expunged on January 23, 2019. (Id. at 3.)

                                                 2
       Plaintiff claims that the Department of Human Services is liable because it failed to install

video cameras, which Plaintiff claims would have protected him from false arrest on Gooch’s

unsubstantiated allegations. (Id. at 2.) He also asserts that the Murfreesboro Police Department is

“liable being they did nothing as officer after officer attacked Robert Ogletree.”) (Id.)

       Based on these factual allegations, Plaintiff asserts claims of unlawful arrest and malicious

prosecution under 42 U.S.C. § 1983, based on the violation of his rights under the United States

Constitution. He seeks compensatory and punitive damages against all defendants.

III.   Discussion

       To state a claim under 42 U.S.C. § 1983, the plaintiff must establish “(1) that [the]

defendant was acting under color of state law, and (2) the offending conduct deprived the plaintiff

of rights secured under federal law.” Mezibov v. Allen, 411 F.3d 712, 716 (6th Cir. 2005). The

plaintiff asserts two claims under § 1983: false arrest and malicious prosecution.

       To prevail on a claim of false arrest or false imprisonment under § 1983, a plaintiff must

show that the arresting officer lacked probable cause to arrest him. Devenpeck v. Alford, 543 U.S.

146, 156 (2004); Voyticky v. Vill. of Timberlake, Ohio, 412 F.3d 669, 677 (6th Cir. 2005).

Probable cause to make an arrest exists if, at the moment of the arrest, “the facts and circumstances

within [the officers’] knowledge and of which they had reasonably trustworthy information were

sufficient to warrant a prudent man in believing that the [arrestee] had committed or was

committing an offense.” Klein v. Long, 275 F.3d 544, 550 (6th Cir. 2001) (internal quotation marks

and citation omitted). The question of probable cause is a factually intensive one. Thus, “in general,

the existence of probable cause in a § 1983 action presents a jury question, unless there is only one

reasonable determination possible.” Id. (citation omitted).

       In Sykes v. Anderson, 625 F.3d 294 (6th Cir. 2010), the Sixth Circuit outlined four


                                                  3
elements that a plaintiff must prove to succeed on a § 1983 malicious prosecution claim: (1) a

criminal prosecution was initiated against the plaintiff, and the defendant made influenced, or

participated in the decision to prosecute; (2) there was a lack of probable cause for the criminal

prosecution; (3) the plaintiff suffered a deprivation of liberty, as understood under Fourth

Amendment jurisprudence, apart from the initial seizure; and (4) the criminal proceeding was

resolved in the plaintiff's favor. Id. at 308–09.

        A.      Officer Jaymes Marler

        Officer Marler, as a police officer, acts under color of state law when he arrests or institutes

criminal proceedings against someone, for purposes of a claim under § 1983. West v. Atkins, 487

U.S. 42, 49–50 (1988); Stengel v. Belcher, 522 F.2d 438, 441 (6th Cir. 1975) “[A]cts of officers

who undertake to perform their official duties are included [within the scope of § 1983]whether

they hew to the line of their authority or overstep it.” (citation omitted)). The question is whether

the allegations in the complaint establish that Marler violated Plaintiff’s constitutional rights.

        Although the complaint does not contain detailed allegations, the Court finds that,

construed very broadly, it adequately alleges that Plaintiff has been arrested without probable

cause by Officer Jaymes Marler on more than one occasion. He alleges that Marler arrested him

without probable cause in May 2017 on charges that were expunged in February of this year. He

alleges that Marler arrested him again without probable cause in March 2018. The complaint states

a § 1983 false arrest claim against Marler.

        In addition, the Court finds, for purposes of the initial review, that the complaint also states

a malicious prosecution claim against Marler. Plaintiff alleges that (1) Marler made or influenced

the decision to prosecute claims against Plaintiff; (2) there was a lack of probable cause; (3)

Plaintiff suffered prolonged deprivations of liberty; and (4) the charges were ultimately dismissed


                                                    4
in his favor.

        The claims against Marler will, at this juncture, be permitted to proceed.

        B.      Murfreesboro Police Department and Murfreesboro, Tennessee

        The Murfreesboro Police Department, a division of the town of Murfreesboro, is not itself

a “person” that is subject to liability under § 1983. See Petty v. Cty. of Franklin, Ohio, 478 F.3d

341, 347 (6th Cir. 2007) (finding that a county sheriff’s department is not a “person” subject to

liability under § 1983); Mathes v. Metro Gov’t of Nashville and Davidson Cty., No. 3:10-cv-0496,

2010 WL 3341889, at *2 (M.D. Tenn. Aug. 25, 2010) (dismissing a county sheriff’s department

as an improper party under § 1983). The claims against the Police Department itself will be

dismissed on that basis.

        However, Plaintiff also names the City of Murfreesboro as a defendant. A municipality or

other local governmental entity is considered a “person” under § 1983 and may be held liable for

its actions in depriving a plaintiff of his federal rights. Monell v. Dep’t of Soc. Servs., 436 U.S.

658, 694 (1978)). A municipality will not be liable, however, simply because it employs the alleged

unlawful actor. See Bd. of Cty. Comm’rs v. Brown, 520 U.S. 397, 403 (1997) (“We have

consistently refused to hold municipalities liable under the theory of respondeat superior.”).

Instead, “liability only attaches where a custom, policy, or practice attributable to the municipality

was the ‘moving force’ behind the violation of the plaintiff’s constitutional rights.” Heyerman v.

Cty. of Calhoun, 680 F.3d 642, 648 (6th Cir. 2012) (quoting Miller v. Sanilac Cty., 606 F.3d 240,

254–55 (6th Cir. 2010)). That is, “[u]nder § 1983, local governments are responsible only for their

own illegal acts” and will not be held vicariously liable for the actions of their employees.

D’Ambrosio v. Marino, 747 F.3d 378, 386 (6th Cir. 2014) (citation omitted).

        Because municipalities do not incur respondeat superior liability under § 1983, “a plaintiff


                                                  5
must adequately plead (1) that a violation of a federal right took place, (2) that the defendants acted

under color of state law, and (3) that a municipality’s policy or custom caused that violation to

happen” to avoid dismissal under Rule 12(b)(6). Bright v. Gallia Cty., 753 F.3d 639, 660 (6th Cir.

2014) (citation omitted).

        Plaintiff alleges that he has been arrested and prosecuted without probable cause over and

over again—thirteen times. Although only the two arrests that fall within the statute of limitations

are at issue here, the Court finds that the sheer number of arrests resulting in prosecutions that have

subsequently been dismissed is sufficient at this juncture to suggest a pattern or practice

attributable to the Police Department and, thus, to the City of Murfreesboro, for purposes of this

initial review.

        C.        Department of Human Services

        Plaintiff does not state whether he intends to sue the Tennessee Department of Human

Services (“TDHS”) or the Rutherford County Department of Human Services, but the Indictment

attached to the Complaint indicates that charges for assault were brought against Plaintiff by Janna

Gooch, “who was acting in the course of her official duties for the Tennessee Department of

Human Services.” (Doc. No. 1 at 6.) In light of this attachment to the pleading, the Court presumes

that Plaintiff intends to sue TDHS.

        TDHS, a state agency, is not a “person” subject to suit under § 1983. Will v. Mich. Dep’t

of State Police, 491 U.S. 58, 71 (1989). Moreover, as an agency of the State of Tennessee, it is

entitled to sovereign immunity. Brent v. Wayne Cty. Dep’t of Human Servs., 901 F.3d 656, 681

(6th Cir. 2018). Several exceptions to Eleventh Amendment immunity exist, including consent to

the suit and congressional abrogation of the state’s immunity. See, e.g., League of Women Voters

of Ohio v. Brunner, 548 F.3d 463, 474 (6th Cir. 2008); Barton v. Summers, 293 F.3d 944, 948 (6th


                                                  6
Cir. 2002). But neither of these applies in the current case. The Tennessee General Assembly has

not waived the State’s immunity to suit under § 1983, Tenn. Code Ann. § 20-12-102, and the

Supreme Court has made clear that § 1983 does not abrogate the state’s Eleventh Amendment

immunity, Quern v. Jordan, 440 U.S. 332, 341 (1979). In light of the state agency’s sovereign

immunity, the claims against TDHS will be dismissed.

        D.      Janna Gooch

        Plaintiff alleges that Janna Gooch contacted the Murfreesboro Police Department and

falsely reported that he had assaulted her while he was at the TDHS offices to submit an application

for emergency food stamps. He also alleges that the charges against him were ultimately dismissed.

Attached to his complaint is a copy of the August 6, 2018 Indictment showing that Janna Gooch

was a witness for the prosecution at the grand jury proceedings that resulted in the issuance of the

Indictment. (Doc. No. 1 at 6.)

        The law is clear that “a grand jury witness has absolute immunity from any § 1983 claim

based on the witness’ testimony.” Rehberg v. Paulk, 566 U.S. 356, 369 (2012). Thus, to the extent

the claim against Gooch is premised upon her grand jury testimony, such a claim is subject to

dismissal. However, insofar as Plaintiff appears to allege that Gooch, a state official, made

recklessly or intentionally false claims to the police, both before and after the Indictment, resulting

in Plaintiff’s arrest and prosecution, the Court finds, at this juncture at least, that Plaintiff has stated

a colorable claim against this defendant for malicious prosecution. Plaintiff does not allege that

Gooch was involved in his actual arrest, so, insofar as Plaintiff intended to state such a claim

against her, it will be dismissed for failure to state a claim for which relief may be granted.

III.    Conclusion

        The Court will dismiss the claims against TDHS as barred by the Eleventh Amendment.


                                                     7
All claims against the Murfreesboro Police Department and the false arrest claim against Janna

Gooch will be dismissed for failure to state a claim for which relief may be granted. The other

claims will be permitted to proceed.

       An appropriate order is filed herewith.




                                                 ____________________________________
                                                 WAVERLY D. CRENSHAW, JR.
                                                 CHIEF UNITED STATES DISTRICT JUDGE




                                                 8
